DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Uber, III et al. (US Publication 2014/0249410 A1) in view of Trieu et al. (US Publication 2010/0089167 A1).
Regarding claim 18, Uber discloses a dose delivery device (100/400) comprising:  	a) a body (105/405) having a proximal end (End of 105/405 farthest from 125) and a distal end (End of 105/405 closest to 125) and housing a reservoir (Area within 105/405) within the body for containing a medicament (145/410); 
b) an actuator (130) configured for engagement by a user (Paragraph [0026]);
c) a push rod (110/415) coupled to the actuator and extending through the body (Fig. 1A), the push rod configured to dispense the medicament from the reservoir (Paragraph [0026]); 
d) a plunger (135/420) located distal to the push rod and located adjacent to the reservoir (Figs. 1A and 4); and 
e) a transponder (430, 435) positioned within the body (Fig. 4) longitudinally between the push rod and the plunger (Fig. 4), the transponder configured to determine a characteristic of the dose delivery device when delivering a dose of the medicament (Paragraph [0036]), the transponder comprising:  		1) a sensor (430) configured to detect at least one parameter of the dose delivery device and generate a signal indicative of the at least one parameter (Paragraph [0041]);  		2) a processor (435) operably coupled to the sensor (Fig. 4) and configured to process the signal (Paragraph [0041]); 
f) an indicator unit (445) attached to the body or a shield encasing the body (Paragraph [0043]) between the actuator and the distal end of the body (Paragraph [0043]) operably coupled to the processor (Fig. 4) and configured to generate an output based on the signal (Paragraph [0043]), wherein the indicator unit comprises at least one of a light, display, or an audible device, and the output is perceivable by the user (“Display”, Paragraph [0043]); and
wherein a distal end of the push rod abuts a proximal end of the sensor (Fig. 4).  
Uber is silent regarding
the indicator unit being located within the body.
Trieu teaches a dose delivery device (Fig. 1) comprising:  	a) a body (140, Trieu) having a proximal end (End of 140 farthest from 120) and a distal end (End of 140, Trieu closest to 120) and housing a reservoir (110) within the body for containing a medicament (Fig. 1); 
b) an actuator (Proximal end of 130);
c) a push rod (130) coupled to the actuator and extending through the body (Fig. 1); 
d) a plunger (Distal end of 130) located distal to the push rod and located adjacent to the reservoir (Fig. 1); and 
e) a transponder (160) positioned within the body (Fig. 1), the transponder comprising:  		1) a sensor (160);  
f) an indicator unit (150, Trieu) located within the body (Fig. 1) between the actuator and the distal end of the body (Fig. 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the indicator unit of Uber to incorporate being located within the body since mere rearrangement of the essential working parts of a devices involves only routine skill in the art In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).	
Regarding claim 19, Uber in view of Trieu disclose the dose delivery device of claim 18, wherein the transponder is positioned within the body at a location proximal to the reservoir (Fig. 4, Uber).  
Regarding claim 20, Uber in view of Trieu disclose the dose delivery device of claim 18, wherein the sensor includes at least one of a pressure sensor, a strain gauge, or a switch, and the signal is indicative of a pressure applied to the push rod (Paragraph [0039], Uber).  
Regarding claim 21, Uber in view of Trieu disclose the dose delivery device of claim 18, wherein the sensor includes a temperature gauge, and the signal is indicative of a temperature of the medicament (Paragraph [0039], Uber).  
Regarding claim 23, Uber in view of Trieu disclose the dose delivery device of claim 18, wherein the dose delivery device is a syringe (Figs. 1 and 4, Uber).  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Uber, III et al. (US Publication 2014/0249410 A1) in view of Trieu et al. (US Publication 2010/0089167 A1) further in view of Gaudet (US Publication 2011/0257596 A1).
Regarding claim 22, Uber in view of Trieu disclose the dose delivery device of claim 18, but is silent regarding wherein the sensor includes one of an accelerometer or a gyroscope, configured to determine a relative positioning of the transponder.  
Gaudet teaches a dose delivery device (1) comprising:  	a) a body (11) having a proximal end (End of 11 farthest from 13) and a distal end (End of 11 closest to 13) and housing a reservoir (Area within 11) within the body for containing the medicament (Substance within 11); 
b) an actuator (9);
c) a push rod (17) coupled to the actuator and extending through the body (Fig. 1); 
d) a plunger (18) located distal to the push rod and located adjacent to the reservoir (Fig. 1); and 
e) a transponder (Paragraph [0071]), the transponder configured to determine a characteristic of the dose delivery device when delivering a dose of medicament (Paragraph [0071]), the transponder comprising:  		1) a sensor (Paragraph [0071]) configured to detect at least one parameter of the dose delivery device and generate a signal indicative of the at least one parameter (Paragraph [0071]);   	wherein the sensor includes one of an accelerometer or a gyroscope (Paragraph [0071]), configured to determine a relative positioning of the transponder (Paragraph [0071]).   	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the sensor of Uber to incorporate the teachings of Gaudet to incorporate one of an accelerometer or a gyroscope, configured to determine a relative positioning of the transponder in order to determine the orientation of the device (Paragraph [0071]).
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Uber, III et al. (US Publication 2014/0249410 A1) in view of Trieu et al. (US Publication 2010/0089167 A1) further in view of Schwidetzky (US Patent 1,456,469 A).
Regarding claim 25, Uber discloses a dose delivery system (100/400) comprising: 
a dose delivery device (100/400), including: 
(105/405) having a proximal end (End of 105/405 farthest from 125) and a distal end (End of 105/405 closest to 125) and a reservoir (Area within 105/405) located within a distal region of the body (Figs. 1A and 4), wherein the reservoir is configured to contain a medicament (145/410);  Application No.: 15/057,993 Attorney Docket No.: 12664.0002-00000 
b) a push rod (110/415) having a plunger (135/420) located at a distal end of the push rod (Figs. 1A and 4), wherein the plunger defines a proximal end of the reservoir (Figs. 1A and 4), and wherein the push rod and the plunger are cooperatively configured to dispense the medicament from the reservoir (Paragraph [0026]); 
c) an actuator (130) operably connected to a proximal end of the push rod (Fig. 1) and configured to advance the push rod in a distal direction through the body (Paragraph [0026]); and 
e) a transponder (430, 435, 445), including:  		1) a sensor (430) dimensioned to be positioned within the body (Fig. 4) longitudinally between the push rod and the plunger (Fig. 4), and configured to detect at least one parameter of a dose of the medicament being dispensed from the reservoir (Paragraph [0041]), wherein the sensor is configured to generate a signal indicative of the at least one parameter (Paragraph [0041]);  		2) a processor (435) operably coupled to the sensor (Fig. 4) and configured to process the signal (Paragraph [0041]);  		3) an indicator unit (445) attached to the body or a shield encasing the body (Paragraph [0043]) between the actuator and the distal end of the body (Paragraph [0043]) operably coupled to the processor (Fig. 4) and configured to generate an output based on the signal (Paragraph [0043]), wherein the indicator unit comprises at least one of a light, display, or an audible device, and the output is perceivable by a user (“Display”, Paragraph [0043]);  	wherein the distal end of the push rod abuts a proximal end of the sensor (Fig. 4). 	Uber is silent regarding   
the indicator unit being located within the body, 	d) a cannula attached to the distal end of the body through which the medicament from the reservoir is dispensed; and  	f) a battery configured to provide power for at least one of the sensor, the processor, and the indicator unit.
(Fig. 1) comprising: 
a dose delivery device (Fig. 1), including: 
a) a body (140) having a proximal end (End of 140 farthest from 120) and a distal end (End of 140 closest to 120) and a reservoir (110) located within a distal region of the body (Fig. 1), wherein the reservoir is configured to contain a medicament (Fig. 1);  Application No.: 15/057,993 Attorney Docket No.: 12664.0002-00000 
b) a push rod (130) having a plunger (Distal end of 130) located at a distal end of the push rod (Fig. 1), wherein the plunger defines a proximal end of the reservoir (Fig. 1); 
c) an actuator (Proximal end of 130) operably connected to a proximal end of the push rod (Fig. 1); and 
e) a transponder (160), including:  		1) a sensor (160) dimensioned to be positioned within the body (Fig. 1);  		3) an indicator unit (150) within the body located between the actuator and the distal end of the body (Fig. 1).
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the indicator unit of Uber to incorporate being located within the body since mere rearrangement of the essential working parts of a devices involves only routine skill in the art In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).	
 	Uber in view of Trieu are silent regarding
 d) a cannula attached to the distal end of the body through which the medicament from the reservoir is dispensed; and  	f) a battery configured to provide power for at least one of the sensor, the processor, and the indicator unit.
 	Schwidetzky teaches a delivery system (Fig. 2) comprising: 
a delivery device (Fig. 2), including: 
a) a body (10) having a proximal end (End of 10 farthest from 14) and a distal end (End of 10 closest to 14) and a reservoir (Area within 10) located within a distal region of the body (Fig. 2), wherein the reservoir is configured to contain a medicament (Liquid within 10);  Application No.: 15/057,993 Attorney Docket No.: 12664.0002-00000 
(11) having a plunger (Distal end of 11 closest to 14) located at a distal end of the push rod (Fig. 2), wherein the plunger defines a proximal end of the reservoir (Fig. 2); 
c) an actuator (20) operably connected to a proximal end of the push rod (Fig. 2); and 
d) a cannula (14) attached to the distal end of the body (Fig. 2) through which the medicament from the reservoir is dispensed (Page 1, lines 62-67). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the dose delivery device of Uber to incorporate the teachings of Schwidetzky to incorporate d) a cannula attached to the distal end of the body through which the medicament from the reservoir is dispensed in order to expel a liquid into a vein or other part of the body (Page 1, lines 62-67).
Uber in view of Trieu further in view of Schwidetzky are silent regarding
f) a battery configured to provide power for at least one of the sensor, the processor, and the indicator unit. 	In an alternate embodiment (Fig. 6), Uber teaches a dose delivery system (600) comprising: 
a dose delivery device (600), including: 
a) a body (605) having a proximal end (End of 605 closest to 635) and a distal end (End of 605 farthest from 635) and a reservoir (Area within 605) located within a distal region of the body (Fig. 6), wherein the reservoir is configured to contain a medicament (610);  Application No.: 15/057,993 Attorney Docket No.: 12664.0002-00000 
b) a push rod (615) having a plunger (620) located at a distal end of the push rod (Fig. 6), wherein the plunger defines a proximal end of the reservoir (Fig. 6), and wherein the push rod and the plunger are cooperatively configured to dispense the medicament from the reservoir (Paragraph [0049]); 
c) an actuator (635) operably connected to a proximal end of the push rod (Fig. 6) and configured to advance the push rod in a distal direction through the body (Paragraph [0049]); and 
e) a transponder (625), including:  		1) a sensor (625) dimensioned to be positioned within the body (Fig. 6) and configured to detect at least one parameter of a dose of the medicament being dispensed from the reservoir (Paragraph [0049]);  
(645) configured to provide power for at least one of the sensor (Paragraph [0050]). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the dose delivery device of Uber to incorporate the teachings of Uber to incorporate a battery configured to provide power for at least one of the sensor in order to provide power to the sensor (Paragraph [0050]).
Regarding claim 26, Uber in view of Trieu further in view of Schwidetzky disclose the dose delivery system of claim 25, but are silent regarding further comprising a wireless transmitter configured to communicate with a device located external to the dose delivery device. 	In an alternate embodiment (Fig. 5, Uber), Uber teaches a dose delivery system (500, Uber) comprising: 
a dose delivery device (500, Uber), including: 
a) a body (505, Uber) having a proximal end (Left end of 505, Uber) and a distal end (Right end of 505, Uber) and a reservoir (Area within 505, Uber) located within a distal region of the body (Fig. 5, Uber), wherein the reservoir is configured to contain a medicament (510, Uber);  Application No.: 15/057,993 Attorney Docket No.: 12664.0002-00000 
b) a push rod (515, Uber) having a plunger (520, Uber) located at a distal end of the push rod (Fig. 5, Uber), wherein the plunger defines a proximal end of the reservoir (Fig. 5, Uber); and 
e) a transponder (535, Uber), including:  		1) a sensor (535, Uber) dimensioned to be positioned within the body (Fig. 5, Uber) and configured to detect at least one parameter of a dose of the medicament being dispensed from the reservoir (Paragraph [0047], Uber); 	further comprising a wireless transmitter (540, Uber) configured to communicate with a device (545, Uber) located external to the dose delivery device (Fig. 5, Paragraph [0047], Uber). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the dose delivery system of Uber in view of Schwidetzky to incorporate the teachings of Uber to incorporate a wireless transmitter configured to communicate with a device located external to the dose delivery device in order to wirelessly transmit information (Paragraph [0047]).
Response to Arguments
Applicant's arguments filed 6/7/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments, on pages, 6-7, that Uber does not teach that the transponder is “positioned within the body longitudinally between the push rod and the plunger”, the Examiner respectfully disagrees. The Applicant appears to argue that the transponder of Uber cannot read on the limitation above because it is allegedly a part of the plunger. The Examiner is not mapping the plunger itself as being the transponder, the transponder is an entirely separate component that is located within the plunger. The transponder does not extend out the distal end of the plunger, therefore the transponder is between the push rod and a portion of the plunger. The Examiner suggests amending the claims to further clarify the location of transponder, such as, as mentioned before in the interview on 5/25/2021, including language regarding the proximal and distal ends of the plunger, push rod, and transponder and the relationship between them.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/HONG-VAN N TRINH/             Examiner, Art Unit 3783                                                                                                                                                                                           	/BHISMA MEHTA/             Supervisory Patent Examiner, Art Unit 3783